t c memo united_states tax_court max m and joan e greenberg petitioners v commissioner of internal revenue respondent docket no filed date andrew m glatt for petitioners christine v olsen for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined an dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure sec_6662 accuracy-related_penalty for such year the principal issue for decision concerns the proper characterization of payments petitioners received from or through an entity known as pioneer mortgage in totaling dollar_figure viz whether said payments should be characterized as interest_income as respondent contends or as a return_of_capital as petitioners contend in the event we accept respondent’s characterization of these payments then we must further decide whether petitioners are liable for the sec_6662 accuracy-related_penalty all section references are to the internal_revenue_code for the year in issue all rule references are to the tax_court rules_of_practice and procedure and all dollar amounts have been rounded some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference findings_of_fact at the time they filed their petition petitioners max m and joan e greenberg husband and wife resided in san diego california they timely filed a joint federal_income_tax return for pioneer mortgage inc pioneer mortgage inc pioneer mortgage or the company was incorporated by morrie naiman m naiman on date in m naiman died thereafter his nephew gary naiman g naiman continued the business previously conducted by his uncle viz the secondary mortgage market in the san diego area using the pioneer mortgage name for several interrelated companies g g naiman operated and controlled the following continued naiman was president and chief_executive_officer of pioneer mortgage from the mid-1970's until the company filed for bankruptcy in date pioneer mortgage originated and serviced real_estate loans and sold investments purportedly related to these loans to third parties the loans originated by pioneer mortgage generally were of a short-term duration and were secured_by real_estate the loans were commonly known as equity loans because they were based primarily on the borrower's equity in the real_estate securing the loan as opposed to the borrower’s creditworthiness the interest rate and origination fees on equity loans were commensurate to the relatively high degree of risk involved pioneer mortgage offered several types of investments related to the equity loans it originated the primary investment it offered was a purported fractionalized interest in a note and deed_of_trust from the borrower to pioneer mortgage this type of investment was portrayed to the investor as safe and conservative potential investors were advised that the borrower had sufficient equity in the collateralized property to support the loan another type of investment offered by pioneer mortgage was a mortgage pool investment known as a collateral mortgage obligation continued companies under the pioneer mortgage umbrella naiman financial corp naimpro inc naimco-clairemont inc naimco inc alvarado investment corp and frontier service corp as used hereinafter pioneer mortgage refers to pioneer mortgage and its interrelated companies cmo the company bundled different assets such as limited_partnership interests and subordinated deeds of trust and placed them in a_trust account to secure the cmo pioneer mortgage administered the cmo investment the investor received a cmo certificate which represented his proportionate ownership_interest in the bundled assets as well as a note from pioneer mortgage for his investment the investor received purported monthly interest payments drawn on pioneer mortgage's bank account pioneer mortgage paid interest at a rate higher than that obtainable from conventional savings accounts treasury bills or money market accounts pioneer mortgage forwarded monthly payments to the investors regardless of whether the borrower had at the time remitted its payment to the company the investors and pioneer mortgage typically entered into a loan service agreement pursuant to which the investor authorized pioneer mortgage to collect payments on and otherwise service the borrower's note the loan service agreement provided that pioneer mortgage could grant the borrower an extension of time to remit the required monthly payments if the borrower failed to make timely the interest payment pioneer mortgage could and normally did advance the borrower an amount equal to that which was due the loan service agreement further provided that if pioneer mortgage made a payment to the investor to cover the payment due from the borrower such payment would constitute an advance and would be repaid to pioneer mortgage upon receipt of the late payment from the borrower pioneer mortgage was required to inform the investor if any payment it remitted to the investor came from a source other than the borrower by designating on the check sent to the investor that such funds constitute a loan to the lender thus when pioneer mortgage advanced funds to the investor to cover the borrower's late interest payments pioneer mortgage labeled such payment with an l as of over big_number persons many of whom were elderly and counted on their investments through pioneer mortgage to provide a fixed income retirement had made investments through pioneer mortgage the amount of these investments totaled approximately dollar_figure million petitioners’ investments petitioners invested in several fractionalized interests in notes and deeds of trust through pioneer mortgage they also invested in a cmo the following is a list of petitioners’ investments with pioneer mortgage loan provided to a-440 enterprises inc foster scott wellington rudolph avion properties ltd naimco-clairemont inc sunnymead hermosa beach investment co cmo loan number investment investment_interest rate date of dollar_figure date big_number date big_number date big_number date big_number date --- big_number date petitioners received the following payments purportedly as interest in from pioneer mortgage with respect to the cmo check date payment sec_1 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure two of the statements for these payments have the notation l petitioners received the following payments purportedly as interest in with respect to their interests in notes and deeds through pioneer mortgage check date payment sec_2 dollar_figure dollar_figure in some documents this loan is referred to as loan no dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure the monthly payment statements with respect to these investments indicate that the majority of the payments included an l notation the demise of pioneer mortgage in late pioneer mortgage acknowledged certain financial difficulties in date pioneer mortgage stopped advancing funds to the borrowers and failed to make interest payments for the first time on date pioneer mortgage and its interrelated companies filed for chapter bankruptcy protection shortly after pioneer mortgage’s bankruptcy filing the facts surrounding the company’s downfall became public apparently pioneer mortgage’s financial difficulties began as a result of the rapid expansion of the company into new types of products before the mid-1980's pioneer mortgage primarily arranged short-term loans that were secured_by first- or second-trust deeds on single- the bankruptcy court concluded that contrary to petitioners' belief they did not own a direct interest in borrower notes secured_by trust deeds but rather petitioners were unsecured creditors of pioneer mortgage in all of the pioneer mortgage investors including petitioners were required to relinquish their investments to a new entity called pioneer liquidating corporation family residences gradually the company shifted to junior deeds on larger residential and commercial loans including hotels resorts and undeveloped land in california and arizona accordingly in certain borrowers had not been making their monthly payments rather than foreclose on the properties or notify the pioneer mortgage investors g naiman used new investors’ money to fund the continued flow of purported interest payments the end result was a financial house of cards dependent on the influx of new investment dollars the house of cards could not survive in the long run on date petitioners filed a civil lawsuit against g naiman and other defendants for among other things intentional misrepresentation fraudulent concealment breach of fiduciary duty and aiding_and_abetting conspiracy a jury verdict was rendered in favor of petitioners on date the jury also awarded punitive_damages on date g naiman was indicted in federal court on charges of mail fraud and money laundering g naiman pleaded guilty to a scheme to defraud pioneer mortgage newspaper articles portray g naiman’s activities as a typical ponzi scheme such a scheme involves a pyramiding technique by which the earlier investors receive their returns from the principal of their own funds and from the principal of later investors petitioners’ suit was consolidated with some other lawsuits filed by pioneer mortgage investors seeking return of investment funds and damages in mertyle h owens trust v san diego trust savings bank consolidated case no in superior court of california county of san diego investors through illegal acts including mail fraud and money laundering promotion and concealment on date he is presently serving a year prison sentence at the time of trial herein petitioners had recovered approximately dollar_figure out of their total dollar_figure investment with pioneer mortgage forms in pioneer service co the trustee in bankruptcy issued to petitioners two forms 1099-int in the amounts of dollar_figure and dollar_figure with regard to the payments labeled interest on the cmo loan and the remaining loans respectively petitioners’ federal_income_tax return petitioners’ accountant kenneth b healey prepared petitioners' federal_income_tax return because of the document matching program that the internal_revenue_service employed mr healey determined that petitioners should report as interest_income the amount dollar_figure reported on the two forms 1099-int from pioneer service co and wash that amount out by claiming dollar_figure as negative income on line other income of their form_1040 the parties acknowledge that this amount is dollar_figure more than the dollar_figure petitioners actually received from pioneer mortgage in the dollar_figure comprises the sum total of the amounts reported on the forms 1099-int issued to petitioners for petitioners attached a statement to their tax_return which read the taxpayers are holders of notes receivable whose principal repayment is in doubt due to bankruptcy proceedings therefore the taxpayers are allocating payments received in to repayment of principal the amount of the payments is dollar_figure notice_of_deficiency respondent disallowed the dollar_figure negative income on petitioners’ return on the premise that petitioners failed to establish that any amount is deductible under the provisions of the internal_revenue_code this disallowance resulted in a dollar_figure increase in petitioners’ taxable_income opinion respondent claims that because the trustee in bankruptcy labeled the payments to petitioners as interest on forms 1099-int such payments constitute income petitioners posit that the money they received from pioneer mortgage in does not represent interest_income but rather payments made to conceal a fraud as such petitioners take the position that the payments constitute a return of their capital the issue involved is purely factual in their post-trial briefs petitioners argue beginning on or about date and continuing until approximately date g naiman and others devised a scheme to defraud and obtain money and property from investors by means of false and fraudulent pretenses representations and promises and the concealment of material facts as part of the scheme to defraud in the year preceding pioneer mortgage's bankruptcy filing on date g naiman and others created and maintained the illusion that pioneer mortgage was financially stable when in fact it was not pioneer mortgage maintained this illusion in order to attract new investor funds these new funds were applied to the monthly interest payments due previous pioneer mortgage investors prior financial obligations of the various pioneer mortgage companies and bank over-drafts at several financial institutions due to the nature of the fraud perpetrated on petitioners there was no agreement between petitioners and pioneer mortgage petitioners believed that they were investing directly in specific promissory notes which were adequately secured_by trust deeds however as the facts in this case clearly indicate what petitioners ended up with was instead some sort of undivided_interest as a creditor of pioneer mortgage's successor which is being liquidated via a bankruptcy proceeding the payments received by petitioners during did not originate from investments of a character and quality in which petitioners believed they had invested rather the evidence clearly demonstrates that the petitioners were defrauded as to the character and quality of the investment instruments owned by them we agree with petitioners' characterization of the payments in question interest is compensation_for the use or forbearance of money 308_us_488 we conclude that the payments petitioners received through their investment with pioneer mortgage in were not for the use and forbearance of their money but rather such payments were made to conceal g naiman's fraudulent misappropriation of petitioners' investment accordingly the payments represented a return of petitioners' investment and should not be included in income as interest simply because the payments were reported as interest on forms 1099-int cf 283_us_404 the interest label given to these payments was patently erroneous petitioners' money was not invested in the manner promised by pioneer mortgage because the payments petitioners received from or through pioneer mortgage in represented a return_of_capital and not interest_income respondent's determination that petitioners are liable for the accuracy-related_penalty falls by the wayside consequently decision will be entered for petitioners were we required to decide this issue we would rule in favor of petitioners
